PER CURIAM.
In the order now under review, the trial court set aside a dismissal for lack of prosecution on the ground that the plaintiff had not been given appropriate notice. See Harris v. Filmon, 358 So.2d 905 (Fla. 2d DCA 1978). This order was properly entered pursuant to Fla.R.Civ.P. 1.540(b) and is therefore affirmed. Kanecke v. Lennar Homes, Inc., 543 So.2d 784 (Fla. 3d DCA 1989); Falkner v. AmeriFirst Fed. Sav. & Loan Ass’n, 489 So.2d 758 (Fla. 3d DCA 1986). The merits of a dismissal under Fla.R.Civ.P. 1.420(e) remain to be decided below.